Dixon, J.
(dissenting). I think that a bank cashier may be authorized by the board of directors to use the funds of the bank for his private purposes; and that the terms on which such authority may be given are within the absolute control of the board, to this extent: That when, in pursuance of the authority, the funds have been paid to a third party in payment of a debt, the fact that such party had notice that- they were the bank’s funds is not sufficient to warrant the bank in reclaiming them. Nor will the completed transaction be rendered voidable by the further fact that the terms on which the authority was given are such as to charge the concurring directors with indiscretion or fraud.
It is conceded in this case that the defendant and its agent, Mr. Miller, had no notice of any suspicious circumstance other than that the cashier was using the bank’s funds to pay his private debt. This notice devolved on the defendant the burden of showing that such use was authorized by the board of directors.
But I dissent from the present judgment on this ground: That, in my opinion, the evidence produced at the trial made it a question for the jury whether the act of the cashier was within the authority conferred upon him by the board, and therefore the direction of a verdict for the plaintiff was wrong.
For affirmance — The Chief Justice, Van Syckel, Garrison, Fort, Hendrickson, Pitney, Adams, Vroom. 8.
For reversal — The Chancellor, Dixon, Collins, Garretson, Vredenburgh, Voorhees. 6.